—In a proceeding pursuant to CPLR article 78 to review a determination of the Deputy Commissioner of the New York State Division of Housing and Community Renewal dated May 20, 1992, which affirmed a determination of the District Rent Administrator, inter alia, finding that Emma Santo is a rent-controlled tenant, the petitioner appeals from a judgment of the Supreme Court, Queens *709County (Leviss, J.), dated December 18, 1992, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The issue of whether Emma Santo was a tenant in a two-story house located at 22-11 149th Street, Queens, prior to 1950 was a question of fact to be determined by the Deputy Commissioner of the New York State Division of Housing and Community Renewal (hereinafter the Deputy Commissioner) (see, Matter of Brandeis v Joy, 112 AD2d 126; Matter of Mucskova v Commissioner of Dept. of Hous. Preservation & Dev. of City of N. Y., 105 AD2d 787). We find that the Deputy Commissioner’s determination has a rational basis in the record (see, Matter of Pell v Board of Educ., 34 NY2d 222) and was not arbitrary or capricious (see, Matter of 61 Jane St. Assocs. v New York City Conciliation & Appeals Bd., 65 NY2d 898). Sullivan, J. P., Rosenblatt, Copertino and Hart, JJ., concur.